Although the amount involved in this ease is $500, important procedural questions exists affecting the law of automobile liability insurance. Summary judgment has been denied the insurance carrier in its action as *565subrogee to the rights of its assured against a driver, who is a member of the assured’s family and whose . purported negligence gave rise to a judgment against the assured paid by the plaintiff. The driver was not a party to the action at the time of the trial and judgment. In our opinion the issues of law should be more fully developed than in the briefs and arguments now before us; and for this purpose a reargument is directed and the case is restored to the calendar for the September Term. Bergan, J. P., Coon, Gibson and Reynolds, JJ., concur; Herlihy, J., taking no part.